DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The Title has been updated according to the amended Specification dated 8/11/2022.  The objection to the Title has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10-12, 20-22 and 25 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al. in view of US 8,051,737 to Li et al..
	
Hashimura teaches:
 (claims 1 and 11)	An image heating apparatus comprising: 
a first rotary member (41) and a second rotary member (42) that form a nip portion configured to nip and convey a recording material (2) to heat an image on the recording material; and 
a changing mechanism (45) configured to change a pressing force applied at the nip portion by changing a position of the second rotary member with respect to the first rotary member [0058], 
the changing mechanism configured to change between application of pressure and releasing of application of pressure at the nip portion by changing a position of the second rotary member with respect to the first rotary member [0090-0091],
wherein the changing mechanism comprises: 
a motor (63); 
a worm (G3) that is driven by the motor and rotates;  
a worm wheel (G4) that is meshed with the worm and to which a driving force from the worm is transmitted; 
a cam (61) to which the rotation of the worm wheel is transmitted so that the cam rotates; 
a displacement mechanism (65) that is abutted against the cam and that is configured to displace the second rotary member with respect to the first rotary member along with a rotation of the cam;

(claims 2 and 12)	further comprising: a first drive transmission member (G1) that is attached to a shaft (63A) of the motor; and a second drive transmission member (G2) that is attached to a first end of the worm in the rotational axis direction of the worm and to which a driving force from the first drive transmission member is transmitted, wherein the first drive transmission member and the second drive transmission member are each a spur gear, and the first drive transmission member is configured to mesh with the second drive transmission member;
(claims 10 and 20)	wherein the motor is arranged above the worm wheel in a vertical direction (see FIG.3).
(claims 22 and 25)	further comprising: a first drive transmission member (G1) that is attached to a shaft (63a) of the motor; and a second drive transmission member (G2) that is attached to a first end of the worm in the rotational axis direction of the worm and to which a driving force from the first drive transmission member is transmitted.
	Examiner assumes arguendo, without conceding, that Hashimura does not teach first and second support portions as claimed.
	Li teaches a worm 34 fitted to a motor shaft 32 and in mesh with a worm wheel 35.  The motor shaft extends between two thrust bearings 29, 60 acting as support portions  (FIG.7).  
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Hashimura to further comprise 
a first support portion that rotatably supports the worm at a first position; 
-3-a second support portion that rotatably supports the worm at a second position different from the first position in a rotational axis direction of the worm
for at least the purpose of minimizing axial movement caused by reaction forces.
	This modification, further renders obvious:
(claim 21)	The image heating apparatus according to claim 1, wherein the worm wheel is configured to mesh with the worm between the first support portion and the second support portion.  
Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al. and US 8,051,737 to Li et al., as applied to claims 1 and 11 above, and further in view of US 2010/0329729 to Koshida.
Regarding claims 3 and 13, Hashimura does not teach the motor and the worm removable integrally with the fixing device.  Koshida discloses an image forming apparatus wherein a fixing device 9 and motor unit 53 are integrally arranged as to preserve their relative position in a case the fixing unit is attached/detached from the apparatus main body (FIG.2B, [0032]).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Hashimura such that in a state where the image heating apparatus is removed from an image forming apparatus configured to support the image heating apparatus, the motor and the worm are configured to be removed integrally with the image heating apparatus, for a same purpose of preserving their relative positioning.
 
Regarding claims 4 and 14, Hashimura teaches the image heating apparatus according to claims 1 and 11 further comprising a pair of side plates (65) configured to support at least the second rotary member (pressure roller 42), but does not suggest the motor and the worm supported by the plates.  Koshida discloses an image forming apparatus wherein motor unit 53 is mounted on a side plate of a fixing device 9 (see FIG.2B) as to preserve their relative position in a case the fixing unit is attached/detached from the apparatus main body [0032]. It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Hashimura such that the motor and the worm are supported by a first side plate of the pair of side plates for a same purpose of preserving their relative positioning.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al., US 8,051,737 to Li et al., and US 2010/0329729 to Koshida, as applied to claims 4 and 14 above, and further in view of US 2016/0170342 to Yoshimura.
Regarding claims 5 and 15, Examiner assumes arguendo that Hashimura remains silent about a “second motor” as claimed.
Yoshimura discloses a fixing device comprising left and right plates (410, 303) supporting a pressing belt 102 forming a fixing nip with a fixing belt 105; a motor 302 and a gear 309 for driving a contact-separation mechanism cam shaft 307 supported by the right side plate; and a motor 301 for driving rotation of the fixing belt supported by the left plate [0043-0047, 0069].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further configure the apparatus of Hashimura such that wherein in a state where the motor is a first motor (stepping motor 63 as a driving source of the pressing mechanism 45), the image heating apparatus comprises a second motor configured to rotate at least the first rotary member or the second rotary member, and wherein the second motor is supported by a second side plate of the pair of side plates (a separate motor mounted on the opposite side plate, as suggested by Yoshimura) for at least the purpose of providing separate driving sources to the changing mechanism and the rotary members such that faulty operation of one mechanism does not affect the other, thus improving reliability.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al. and US 8,051,737 to Li et al., as applied to claims 1 and 11 above, and further in view of US 2020/0192258 to Sakurai.
Regarding claims 6 and 16, Hashimura teaches an image heating apparatus according to claim 1 further comprising a first drive transmission member (G1) that is attached to a shaft (63A) of the motor; and a second drive transmission member (G2) that is attached to a first end of the worm in the rotational axis direction of the worm and to which a driving force from the first drive transmission member is transmitted.  Hashimura appears silent about a material of the gears G1-G4.  Sakurai teaches making a drive gear for a heating roller out of metal as an alternative to resin as to reduce a possibility the gear will deform at high temperatures [0046].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the device of Hashimura such that the first drive transmission member, the second drive transmission member, the worm and the worm wheel are made of metal, for improved reliability of transmission of driving force in the device.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al. and US 8,051,737 to Li et al., as applied to claims 1 and 11 above, and further in view of US 10,520,868 to Tomita.
Regarding claims 7 and 17, Hashimura further teaches the image heating apparatus according to claims 1 and 11, wherein the first rotary member is a belt, and the image heating apparatus further comprises a steering roller configured to stretch the belt and tilt, a pad configured to press the second rotary member via the belt, and a heating roller configured to stretch the belt and heat the belt [0050].  However, Hashimura appears silent about a pad as claimed.
Tomita discloses an image heating apparatus (fixing device 60, FIG.2) including a belt 61 entrained around a steering roller 64, a heating roller 63, and a pad 65, the belt forming a fixing nip with pressure roller 62 as an alternative fixing device configuration to a fixing device (600, FIG.7) wherein the fixing belt is only entrained around a heating roller and a steering roller.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image heating device of Hashimura to further comprises a pad configured to press the second rotary member via the belt, as a matter of choice between art-recognized alternative configurations for a same purpose.

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0088945 to Hashimura et al., US 8,051,737 to Li et al., and US 10,520,868 to Tomita, as applied to claims 7 and 18 above, and further in view of US 2016/0170342 to Yoshimura.
Regarding claims 8 and 18, Hashimura further teaches the image heating further comprising a pair of side plates (roller support part 65) configured to support at least the second rotary member [0074].  Hashimura and Tomita are silent about a support for the motor and a steering motor as claimed.
Yoshimura discloses a fixing device comprising left and right plates (410, 303) supporting a pressing belt 102 forming a fixing nip with a fixing belt 105; a motor 302 and a gear 309 for driving a contact-separation mechanism cam shaft 307 supported by the right side plate; motor 155 for controlling a position of a belt steering roller 132 supported by the left side plate; a motor 301 for driving rotation of the fixing belt supported by the left plate [0043-0047, 0069].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image heating apparatus of Hashimura such that 
(claims 8 and 18)	the motor and the worm are supported by a first side plate of the pair of side plates, and a steering motor configured to tilt the steering roller is supported by a second side plate of the pair of side plates; and
(claims 9 and 19)	a motor configured to rotate at least the first rotary member or the second rotary member is supported by the second side plate
as suggested by Yoshimura’s invention, for at least the purpose of compactly arranging all driving mechanisms into the device.

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 13, filed 08/11/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly identified prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Arlene Heredia/Primary Examiner, Art Unit 2852